05/07/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0139


                                       DA 21-0139
                                    _________________



 IN THE MATTER OF:

 A.S.,                                                             ORDER

               A Youth in Need of Care.


                                    _________________

         Counsel for Appellant has filed a motion for an extension of time within which to
file the opening brief. Good cause appearing,
         IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ opening brief
shall be filed on or before July 2, 2021.
         No further extensions will be granted.




                                                                             Electronically signed by:
                                                                              James Jeremiah Shea
                                                                        Justice, Montana Supreme Court
                                                                                   May 7 2021